DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 19 and 20 recite the limitation "the charge injection electrode" in lines 18 and 20.  There is insufficient antecedent basis for this limitation in the claim. It is believed that the dependency of these claims should be changed to claim 12. Appropriate action is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20170125574 (Chowdhury et al) in view of US 20120146728 (Makiyama et al).
Concerning claim 1, Chowdhury discloses  a nitride semiconductor drift layer ([0183] and [0197]); a nitride semiconductor channel region electrically connected to the drift layer([0183] and [0197]); a source electrode electrically contacting with a side of the channel region opposite to the drift layer (Fig. 12); a drain electrode in electrical contact with the drift layer (Fig. 12); a gate insulating film adjacent to the channel region ([0184] and [0210]); and a gate electrode disposed at a side of the gate insulating film opposite to the channel region ([0186]), wherein the gate insulating film has a channel region side closer to the channel region and a gate electrode side closer to the gate electrode (Fig. 12).
Chowdhury does not disclose the gate insulating film comprises at least a first insulating film located at the channel region side, a second insulating film located closer to the gate electrode side than the first insulating film, and  a third insulating film located closer to the gate electrode side than the second insulating film, wherein the second insulating film has charge traps with energy levels located inside band gaps of both the first insulating film and the third insulating film, and wherein a threshold voltage is adjusted by charges accumulated in the charge traps, and the threshold voltage is used to substantially eliminate conduction carriers of the 
Makiyama discloses (Figs. 12A-12C) discloses the gate insulating film comprises at least a first insulating film (51a) located at the channel region side, a second insulating film (51b) located closer to the gate electrode side than the first insulating film, and  a third insulating film (51a) located closer to the gate electrode side than the second insulating film, wherein the second insulating film has charge traps with energy levels located inside band gaps of both the first insulating film and the third insulating film ([0162]), and wherein a threshold voltage is adjusted by charges accumulated in the charge traps, and the threshold voltage is used to substantially eliminate conduction carriers of the channel region using a voltage applied to the gate electrode to block a current flowing between the source electrode and the drain electrode ([0162]). Makiyama discloses that the gate insulating film makes it possible to achieve high gate withstand voltage. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to incorporate the gate insulating layers of Makiyama in order to achieve the aforementioned advantages.
Considering claim 8, Chowdhury discloses a vertical nitride semiconductor transistor device, comprising: a drift layer formed by a nitride semiconductor ([0183] and [0197]); a channel region formed by a nitride semiconductor and electrically connected to the drift layer ([0183] and [0197]); a source electrode electrically in contact with a side of the channel region opposite to the drift layer (Fig. 12); a drain electrode in electrical contact with the drift layer (Fig. 12); a fourth gate insulating film adjacent to the channel region ([0186]); 

Chowdhury does not disclose a charge storage electrode disposed at a side of the fourth insulating film opposite to the channel region; a fifth insulating film disposed at a side of the charge storage electrode opposite to the fourth insulating film; and a gate electrode disposed at a side of the fifth insulating film opposite to the charge storage electrode, wherein a threshold voltage is adjusted by charges accumulated in the charge storage electrode, and the threshold voltage is used to substantially eliminate conduction carriers of the channel region using a voltage applied to the gate electrode to block a current flowing between the source electrode and the drain electrode.
Makiyama discloses (Figs. 12A-12C) discloses the gate insulating film comprises at least a first insulating film (51a) located at the channel region side, a second insulating film (51b) located closer to the gate electrode side than the first insulating film, and  a third insulating film (51a) located closer to the gate electrode side than the second insulating film, wherein the second insulating film has charge traps with energy levels located inside band gaps of both the first insulating film and the third insulating film ([0162]), and wherein a threshold voltage is adjusted by charges accumulated in the charge traps, and the threshold voltage is used to substantially eliminate conduction carriers of the channel region using a voltage applied to the gate electrode to block a current flowing between the source electrode and the drain electrode ([0162]). Makiyama discloses that the gate insulating film makes it possible to achieve high gate withstand voltage. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to incorporate the gate insulating layers of Makiyama in order to achieve the aforementioned advantages.
Continuing to claim 2, Chowdhury in view of Makiyama discloses wherein the threshold voltage is adjusted to a positive value by the charges accumulated in the charge traps (Makiyama [0162]).
Referring to claims 3 and 15 (with these claims being similar in scope), Chowdhury discloses  further comprising: a barrier layer disposed on the drift layer for an object of preventing the current; a first nitride semiconductor layer disposed on the barrier layer; and a second nitride semiconductor layer disposed on the first nitride semiconductor layer, wherein the second nitride semiconductor layer contains at least a nitride semiconductor having a band gap larger than at least a part of a nitride semiconductor of  the first nitride semiconductor layer ([0183]), wherein a conduction layer is formed at a first nitride semiconductor layer side of an interface between the second nitride semiconductor layer and the first nitride semiconductor layer, wherein the channel region comprises at least a part of the conduction layer ([0183]), the barrier layer has an opening, the first nitride semiconductor layer is electrically connected to the drift layer through the opening, and the current flowing between the source electrode and the drain electrode substantially flows through the opening ([0183]).
Regarding claims 4 and 16 (with these claims being similar in scope) Chowdhury discloses wherein the first nitride semiconductor layer comprises at least a GaN layer, and the second nitride semiconductor layer comprises at least AlxGa1-xN, 0<x<1 ([0183]).
Pertaining to claims 5 and 17 (with these claims being similar in scope) Chowdhury discloses  third nitride semiconductor layer disposed on the drift layer and having a conductivity type opposite to that of the drift layer; and a fourth nitride semiconductor layer disposed on the third nitride semiconductor layer and having substantially a same conductivity type as the drift layer through dopant doping or polarized charges (Fig. 12), wherein the source electrode is 
As to claims 6, 7, and 18 Chowdhury in view of Makiyama discloses wherein the second insulating film comprises at least one film of silicon nitride, hafnium oxide, and zirconium oxide (Makiyama [0160]) and wherein the first insulating film and the third insulating film both comprise at least one film of silicon oxide and aluminum oxide (Chowdhury [0186]).
Concerning claim 9, Chowdhury in view of Makiyama discloses wherein the charge storage electrode comprises a plurality of electrodes arranged laterally and electrically insulated (Chowdhury Fig. 12).
	Considering claim 10, Chowdhury in view of Makiyama discloses wherein the threshold voltage is adjusted to a positive voltage by the charges accumulated in charge storage electrode (Chowdhury [0162]).
Continuing to claim 11, Chowdhury in view of Makiyama discloses wherein in an on state, a capacitance value of a first capacitor formed between the channel region and the charge storage electrode is smaller than a capacitance value of a second capacitor formed between the gate electrode and the charge storage electrode (Chowdhury [0183] and [0197]).

Allowable Subject Matter

Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Claim 12 recites the limitations further comprising a charge injection electrode forming a third capacitor with the charge storage electrode, and the charges of the charge storage electrode are accumulated by a current flowing through the third capacitor. These limitations in combination with the other limitations as set forth in the claims are neither taught nor suggested in the prior art. Claims 13 and 14 depend from this claim and are allowable for at least that reason.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE N NEWTON whose telephone number is (571)270-5015. The examiner can normally be reached M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/VALERIE N NEWTON/Examiner, Art Unit 2897                                                                                                                                                                                                        03/26/22